Mr. Justice Bean,
after stating the facts in the above terms, delivered the opinion of the court.
1. It is insisted that the court had no power at a subsequent term to vacate or modify the judgment rendered in February. The statute provides that the court may, “in its- discretion, and upon such terms as may be just, at any time within one year after notice thereof, relieve a party from a judgment, order, or other proceeding taken against him through his mistake, inadvertence, surprise, or excusable neglect”: B. & C. Coinp. § 103. A judgment rendered against a party contrary to an understanding or agreement with • his adversary is taken against him by “surprise,” within the meaning of this section: Thompson v. Connell, 31 Or. 231 (48 Pac. 467, 65 Am: St. Rep. 818). The judgment in this case was rendered in pursuance of a stipulation of the parties, and, if contrary thereto, was within the principle announced, and defendant may obtain relief therefrom under section 103.
2. The remaining question is whether the plaintiff is entitled to include in her judgment, as an item of damages, interest on the value of the stock belonging to her, and wrongfully and unlawfully converted by the defend*388ant, from the date of the filing of the findings of fact and conclusions of law in the Weinhard Case. The contention for the defendant is that this question must be determined alone from the terms of the stipulation, and, unless it expressly provides for interest on the value of the stock converted prior to the rendition of the judgment, none can be allowed; but we do not consider the provisions of the stipulation in this regard as material. The action is in trover for conversion of the stock. It is clear and is admitted that, under the stipulation, the judgment in the Weinhard Case determined the liability of the defendant, the fact of .conversion, the value of each .share of stock converted, and that such stipulation, together with the complaint in the present action, shows the plaintiff to have been the owner of 73 shares of stock so converted. Her stock was therefore of the value of $30 a share, or $2,190, at the time of its conversion; and the rule of law is in an action of this kind that the measure of damages is the value of the articles at the time of their conversion, with interest thereon from that date: Eldridge v. Hoefer, 45 Or. 239 (77 Pac. 874); 4 Sutherland, Damages (3 ed.), § 1109; 2 Sedgwick, Damages (8 ed.), § 493; Field, Damages, § 792.
3. Although, therefore, the stipulation did not expressly provide for interest on the value of the stock'converted, the plaintiff was entitled thereto as a matter of law, as an item of damages caused by the conversion. The stipulation and the decision in the Weinhard Case settled plaintiff’s right to a judgment against the defendant for the unlawful conversion by it on May 5,1897, of 73 shares of stock, of the then value of $30 per share, and the law fixes the amount of the recovery at the value of such shares and interest. It is true, interest is not recoverable as such on an unliquidated claim until the amount thereof is ascertained: Pengra v. Wheeler, 24 Or. 532 (34 Pac. 354, 21 *389L. R. A. 726). But in an action of trover it is alleged on the value of the article converted, not as interest, but as an item of damages, and the owner of the property may recover it as a part of the damages suffered by him. Under the law, therefore, the plaintiff would have been entitled to interest, if she had demanded it, on the value of the stock from the time it was converted by the defendant to the date of the judgment in her favor, but interest was not claimed prior to the date of the findings in the Weinhard Case. Judgment was, on motion of plaintiff, rendered accordingly, and by that judgment she is bound.
The order of the court made in April, 1904, modifying the judgment previously rendered, will be reversed, and the cause remanded, with directions to overrule defendant’s motion to vacate such judgment. Reversed.